EXHIBIT 10.1
 
AMP Holding Inc.
100 Commerce Drive
Loveland, OH 45140
 


 
August 24, 2012
 
Martin Joseph Rucidlo, Jr.  Letter of Appointment – President
 
Dear Mr. Rucidlo:
 
We are pleased to offer you the position of President of AMP Holding Inc.  Your
duties would begin on August 24, 2012.  The terms of your appointment will be
spelled out in a detailed letter to follow for you to approve.  A summary of our
offer follows.  Remuneration:  Annual Salary:  $125,000.00 US Dollars to be paid
at the end of each month in 12 equal installments.  Options:  300,000 Common
Shares at an exercise price of $ 0.21 (twenty one cents) per share provided this
share price is not less than 85% of the fair market value per share as of August
24, 2012.  The Option shall become exercisable during the term of the Optionee’s
engagement as President in three (3) installments of:  30% of the Shares
immediately, 35% on August 24, 2013 and 35% on August 24, 2014.  The
installments shall be cumulative.  If  the Optionee ceases to serve as President
of the Company for any reason the options which are allowed at the time of the
separation can be exercised for a period of three (3) months.  Details of the
options will be spelled out in a stock option agreement to follow.
 
AMP HOLDING INC.
        BY: /s/ James E. Taylor  
James E. Taylor, Chairman of the Board Date: 8-24-12
       
AMP HOLDING INC.
        BY: /s/ Stephen S. Burns  
Stephen S. Burns, CEO Date: 8-24-12
       
ACCEPTED:
        BY: /s/ Martin Joseph Rucidlo, Jr.  
Martin Joseph Rucidlo, Jr. Date: 8-24-12
 

 
 
 
 
 
 
 
 
 
 
 
 
 